PER CURIAM.
The trial court is directed to conform its written judgment of conviction to the plea proceedings and oral adjudication so as to reflect that the defendant pled nolo conten-dere rather than guilty to the charges and that, as to Count 1, entered a plea to and was convicted of unlawful possession of cannabis in violation of Section 893.13(l)(f), Florida Statutes (1981), a first-degree misdemeanor, rather than a third-degree felony. As modified, the judgment of conviction is affirmed.
The trial court is directed to conform its written order granting probation to its oral adjudication so as to reflect that on the charge of unlawful possession of cannabis, the defendant was placed on one year concurrent probation with a special condition of six months imprisonment in the Dade County Jail. As modified, the order granting probation is affirmed.
Affirmed with directions to modify.